[UNPUBLISHED]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                                                         FILED
                                                U.S. COURT OF APPEALS
                         No. 07-10622             ELEVENTH CIRCUIT
                                                       May 2, 2008
                                                   THOMAS K. KAHN
                                                        CLERK
              D.C. Docket No. 05-00159-CR-J-32HTS

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                            versus

RONALD ROBERT EVANS, SR.,

                                        Defendant-Appellant.



                         No. 07-10821


              D.C. Docket No. 05-00159-CR-J-32MMH

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                            versus

JEQUITA DUMBAR EVANS,
a.k.a. Quilla
a.k.a. Quita

                                        Defendant-Appellant.
                     Appeals from the United States District Court
                              for the Middle District of Florida


                                       (May 2, 2008)

Before BIRCH and DUBINA, Circuit Judges, and GOLDBERG*, Judge.

PER CURIAM:

       Ronald Robert Evans, Sr. (“Ronald”), appeals his sentence and conviction

for engaging in a continuing criminal enterprise of crack cocaine distribution,

trafficking in contraband cigarettes, discharging pollutants, unlawfully procuring

transportation of farm laborers, structuring currency transactions, and witness

tampering. Ronald’s co-defendant, Jequita Dumbar Evans, appeals her conviction

for conspiracy to distribute crack cocaine and structuring currency transactions.

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that all of the appellants’ arguments in

support of their appeals of their convictions are meritless. First, the appellants fail

to demonstrate that the district court’s denial of the motion to sever the charges

resulted in “compelling prejudice against which the district court could offer no


         *Honorable Richard W. Goldberg, Judge, United States Court of International Trade,
sitting by designation.



                                               2
protection.” United States v. Walser, 3 F.3d 380, 385 (11th Cir. 1993). Second,

Ronald asserts that the district court abused its discretion when it declined to

instruct the jury to identify which five persons Ronald organized or supervised

while engaging in the continuing criminal enterprise. This argument is foreclosed

by United States v. Moorman, 944 F.2d 801, 803 (11th Cir. 1991) (per curiam)

(holding that district court is not required to instruct a jury to unanimously agree

on the identity of the five persons the defendant supervised). Finally, we find no

error in any of the district court’s evidentiary decisions or jury instructions. As

such, the appellants’ additional arguments relating to their convictions are

meritless.

Ronald also appeals his sentence. He claims that the district court erred when it

considered the 100:1 crack-to-powder ratio in the sentencing guidelines as

mandatory. In light of intervening Supreme Court precedent, we hold that the

district court erred when it applied the guidelines in a mandatory fashion by

refusing to consider the crack-powder disparity in sentencing Ronald. We

therefore vacate Ronald’s sentence and remand for the limited purpose of

resentencing in light of United States v. Kimbrough, 552 U.S. __, 128 S. Ct. 558,

169 L. Ed. 2d 481 (2007).

      AFFIRMED IN PART; Appellant Ronald Evans’ sentence is VACATED

AND REMANDED.

                                          3